DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 21 are entitled to a priority date of March 29, 2019. 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure 

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1: a compression mechanism – read as “a mechanism for compression”…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 9, 10, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perevozchikov et al. (hereafter “Reid” – US 2014/0069139).

With regards to Claim 1:

Reid discloses a compressor (Figures 1, 16, and 17) comprising:

a shell assembly (shell 32, Figure 1) defining a chamber (chamber 39, Figure 1);

a compression mechanism disposed within the chamber of the shell assembly and including a first scroll member (orbiting scroll 70, Figure 1) and a second scroll member (non-orbiting scroll 72, Figure 1) in meshing engagement with each other, the second scroll member including an externally located slot (slot formed by blocks 776, Figure 16) and a suction inlet (inlet 789, Figure 16); and

a conduit (conduit 730, Figure 16) including a first end defining an inlet opening (inlet portion 790, Figure 16) and a second end defining an outlet opening (outlet portion 794, Figure 16), the conduit directing working fluid into the suction inlet, the second end includes a connecting arm (ring 732, Figure 16) having a first boss (tabs 734) extending therefrom, the second end snaps into engagement with the second scroll member such that the first boss is received within the slot of the second scroll member (see Figure 17 and Paragraphs 119, 120).

With regards to Claim 2:

Reid discloses the connecting arm is arcuate (see ring 732, Figure 16). 

With regards to Claim 9:

Reid discloses the conduit includes a resiliently flexible tab extending from the connecting arm (see second tab 734, Figure 16 – note that all materials are “flexible” to some degree).

With regards to Claim 10:

Reid discloses the second scroll member includes an externally located groove formed therein (second block 776, see Figure 16, Paragraph 118), and wherein the resiliently flexible tab snaps into engagement with the groove to prevent axial movement of the conduit relative to the second scroll member (Paragraph 120).

With regards to Claim 18:

Reid discloses a compressor (Figures 1, 16, and 17) comprising:

a shell assembly (shell 32, Figure 1) defining a chamber (chamber 39, Figure 1);

a compression mechanism disposed within the chamber of the shell assembly and including a first scroll member (orbiting scroll 70, Figure 1) and a second scroll member (non-orbiting scroll 72, Figure 1) in meshing engagement with each other, the second scroll member including an externally located slot (slot formed by block 776), a externally located groove (groove formed by other block 776, see Figure 16), and a suction inlet (inlet 889, Figure 19); and

a conduit (conduit 730, Figure 16) including a first end defining an inlet opening (inlet portion 790, Figure 16) and a second end defining an outlet opening (outlet portion 794, Figure 16), the conduit directing working fluid into the suction inlet, the second end includes a boss (one of tabs 734, Figure 16), a resiliently flexible tab (another of the tabs 734, Figure 16), and a bridge (portion connecting outlet portion of conduit 730 to the ring 732), the boss is received within the slot of the second scroll member (see Figure 17 and Paragraphs 119, 120) and the bridge is in engagement with the suction inlet when the resiliently flexible tab snaps into engagement with the groove (when other tab is engaged with other block 776, the “bridge” portion is aligned with the suction inlet).

With regards to Claim 19:

Reid discloses the second end includes a connecting arm (ring 732, Figure 16), and wherein the boss and the resiliently flexible tab extend from the connecting arm (both tabs 734 that were designated as the recited boss and tab are located on ring 732).

With regards to Claim 20:

Reid discloses the connecting arm is arcuate (see Figure 16, ring 732).




With regards to Claim 1 (Alternative Interpretation):

Reid discloses a compressor (Figures 1, 18, and 19) comprising:

a shell assembly (shell 32, Figure 1) defining a chamber (chamber 39, Figure 1);

a compression mechanism disposed within the chamber of the shell assembly and including a first scroll member (orbiting scroll 70, Figure 1) and a second scroll member (non-orbiting scroll 72, Figure 1) in meshing engagement with each other, the second scroll member including an externally located slot (slot formed by adapter 832 and external surface of non-orbiting scroll near top of aperture 836 of adapter, Figure 19) and a suction inlet (inlet 889, Figure 19); and

a conduit (conduit 330, Figure 19) including a first end defining an inlet opening (inlet portion 890, Figure 19) and a second end defining an outlet opening (outlet portion 894, Figure 19), the conduit directing working fluid into the suction inlet, the second end includes a connecting arm (unlabeled top surface of conduit 830 shown in Figure 19, where tabs 833 are located) having a first boss (tabs 833 with barbed ends 835) extending therefrom, the second end snaps into engagement with the second scroll member such that the first boss is received within the slot of the second scroll member (see Figure 18 and Paragraphs 122, 123: “the one or more flexible tabs 833 may snap into engagement with the adapter 832 to retain the outlet portion 894 in the aperture 836”). Note that there is no requirement in Claim 1 that the externally located slot is integral with the second scroll member. 

With regards to Claim 3:

Reid discloses the connecting arm includes a second boss extending therefrom, and wherein the second boss is received within the slot of the second scroll member when the second end snaps into engagement with the second scroll member (see Figure 19, multiple bosses/tabs 833 exist on top surface of conduit 830 and all snap into engagement with adapter 832 as per Figure 18 and Paragraphs 122, 123). 

With regards to Claim 4:

Reid discloses the first boss and the second boss extend from opposing ends of the connecting arm (see Figure 19, multiple bosses/tabs 833 exist on top surface of conduit 830, including tabs 833 located on opposing ends of the top surface).

With regards to Claim 5:

Reid discloses the first boss and the second boss prevent radial movement of the conduit relative to the second scroll member (tabs 833 have barbed tips 835 which are capable of preventing radial movement relative to the non-orbiting scroll 872).

With regards to Claim 6:

Reid discloses the conduit includes a plurality of resiliently flexible tabs extending from the connecting arm (see tabs 833, Figure 19).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 13, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perevozchikov et al. (hereafter “Reid” – US 2014/0069139).

With regards to Claim 7:

Reid (alternative interpretation) does not explicitly disclose the plurality of resiliently flexible tabs are positioned between the first and second bosses (i.e. in Figure 19, only one additional tab 833 is shown between the two end bosses/tabs 833 on opposite sides of the top surface). However, in Paragraph 122, Reid does teach that a plurality of tabs (833) may be used and they are not limited to the number shown in the Figure. One of ordinary skill in the art would have found it obvious to vary the number of tabs to correspond to the number 

With regards to Claim 8:

The Reid modification of Claim 7 does not explicitly teach the second scroll member includes externally located grooves formed therein, and wherein the resiliently flexible tabs snap into engagement with respective grooves to prevent axial movement of the conduit relative to the second scroll member. In the perspective shown in Figure 19, it is unclear whether tabs (833) also exist on the bottom surface of the conduit, i.e. on the opposite side as the tabs depicted. In Figures 3 and 4, Reid teaches another embodiment in which the second end of the conduit has tabs (102) on both the top and bottom sides which engage with the non-orbiting scroll. Based on this other embodiment in Figures 3 and 4, one of ordinary skill in the art would have found it obvious to modify the embodiment in Figure 19 to also employ tabs on the bottom surface of the conduit in order to better secure the conduit to the compression mechanism. This would result in tabs (middle tabs on the bottom surface) being located between the first and second bosses (i.e. the opposing end tabs on the top surface) and engaged with grooves located externally to the second scroll member (engaged with grooves 

With regards to Claim 13:

Reid discloses a compressor (Figures 1, 18, and 19) comprising:

a shell assembly (shell 32, Figure 1) defining a chamber (chamber 39, Figure 1);

a compression mechanism disposed within the chamber of the shell assembly and including a first scroll member (orbiting scroll 70, Figure 1) and a second scroll member (non-orbiting scroll 72, Figure 1) in meshing engagement with each other, the second scroll member including an externally located first groove (slot formed by adapter 832 and external surface of non-orbiting scroll near top of aperture 836 of adapter, Figure 19) and a suction inlet (inlet 889, Figure 19); and

a conduit (conduit 330, Figure 19) including a first end defining an inlet opening (inlet portion 890, Figure 19) and a second end defining an outlet opening (outlet portion 894, Figure 19), the conduit directing working fluid into the suction inlet, the second end includes a first resiliently flexible tab (tabs 833 with barbed ends 835), the first resiliently flexible tans snaps into engagement with the first groove (see Figure 18 and Paragraphs 122, 123: “the one or more flexible tabs 833 may integral with the second scroll member. 

Reid does not explicitly disclose an externally located second groove and a second resiliently flexible tab that snaps into engagement with the second groove. In the perspective shown in Figure 19, it is unclear whether tabs (833) also exist on the bottom surface of the conduit, i.e. on the opposite side as the tabs depicted. In Figures 3 and 4, Reid teaches another embodiment in which the second end of the conduit has tabs (102) on both the top and bottom sides which engage with the non-orbiting scroll. Based on this other embodiment in Figures 3 and 4, one of ordinary skill in the art would have found it obvious to modify the embodiment in Figure 19 to also employ tabs on the bottom surface of the conduit in order to better secure the conduit to the compression mechanism. This would result in tabs on the bottom surface (i.e. the recited second resiliently flexible tab) engaging with an externally located second groove (slot formed by adapter 832 and external surface of non-orbiting scroll near bottom of aperture 836 of adapter, Figure 19) and snapping into position.

With regards to Claim 14:

The Reid modification of Claim 13 teaches the first and second resiliently flexible tabs prevent axial movement of the conduit relative to the second scroll member when the first and second resiliently flexible tabs snap into engagement with the first and second grooves, respectively (due to barbed tips 835, the tabs 833 on both top and bottom sides of conduit 830 as per modification in Claim 13, are capable of preventing axial movement of the conduit relative to the non-orbiting scroll).

With regards to Claim 18:

Reid discloses a compressor (Figures 1, 18, and 19) comprising:

a shell assembly (shell 32, Figure 1) defining a chamber (chamber 39, Figure 1);

a compression mechanism disposed within the chamber of the shell assembly and including a first scroll member (orbiting scroll 70, Figure 1) and a second scroll member (non-orbiting scroll 72, Figure 1) in meshing engagement with each other, the second scroll member including an externally located slot (slot formed by adapter 832 and external surface of non-orbiting scroll near top of aperture 836 of adapter, Figure 19) and a suction inlet (inlet 889, Figure 19); and

a conduit (conduit 330, Figure 19) including a first end defining an inlet opening (inlet portion 890, Figure 19) and a second end defining an outlet opening (outlet portion 894, Figure 19), the conduit directing working fluid into the suction inlet, the second end includes a boss (tabs 833 with barbed ends 835), and a bridge , the boss is received within the slot of the second scroll member (see Figure 18 and Paragraphs 122, 123: “the one or more flexible tabs 833 may snap into engagement with the adapter 832 to retain the outlet portion 894 in the aperture 836”) and the bridge is in engagement with the suction inlet. Note that there is no requirement in Claim 1 that the externally located slot is integral with the second scroll member. 

Reid does not explicitly disclose an externally located groove and a resiliently flexible tab that snaps into engagement with the groove. In the perspective shown in Figure 19, it is unclear whether tabs (833) also exist on the bottom surface of the conduit, i.e. on the opposite side as the tabs depicted. In Figures 3 and 4, Reid teaches another embodiment in which the second end of the conduit has tabs (102) on both the top and bottom sides which engage with the non-orbiting scroll. Based on this other embodiment in Figures 3 and 4, one of ordinary skill in the art would have found it obvious to modify the embodiment in Figure 19 to also employ tabs on the bottom surface of the conduit in order to better secure the conduit to the compression mechanism. This would result in tabs on the bottom surface (i.e. the recited resiliently flexible tab) engaging with an externally located groove (slot formed by adapter 832 and external surface of non-orbiting scroll near bottom of aperture 836 of adapter, Figure 19) and snapping into position, thereby also engaging the vertical side wall (i.e. the bridge) with the suction inlet. 

With regards to Claim 21:

The Reid modification of Claim 18 teaches the boss prevents radial movement of the conduit relative to the second scroll member when received in the slot (see barbed tips 835 of tabs 833, preventing radial movement), the resiliently flexible tab prevents axial movement of the conduit relative to the second scroll member when snapped into engagement with the groove (due to the barbed tips, the tabs on the bottom surface as per modification in Claim 18 would be capable of preventing axial movement), and the bridge prevents rotational movement of the conduit relative to the second scroll member when in engagement with the suction inlet (vertical wall on outlet aperture of conduit 830 is capable of preventing rotational movement of the conduit relative to the non-orbiting scroll).


Allowable Subject Matter

Claims 11, 12, and 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  



The prior art does not teach or suggest the second scroll member includes a wall, and wherein the first and second grooves are formed in a lateral surface of the wall, given the interpretations of Reid as described in the rejection above.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, May 26, 2021